        Case 1:20-cr-00039-ER Document 44
                                       43 Filed 11/23/20
                                                11/21/20 Page 1 of 2




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                               888 GRAND CONCOURSE, SUITE 1H
                                                               BRONX, NEW YORK 10451
                                                               (718) 293-4900 • FAX (718) 618-0140
                                                               www.klugerlawfirm.com

                                                               November 21, 2020


By ECF
Honorable Edgardo Ramos                                                                         X
U.S. District Judge
Southern District of New York
40 Foley Square
New York, N.Y. 10007
                                                                                  11/23/2020
         Re:      United States v. Angela Rodriguez
                  20 Cr. 39 (ER)
                  Consent Request to Travel

Dear Judge Ramos:

        I represent Angela Rodriguez in the above-referenced matter. Bail in this matter
was set by Magistrate Judge Katharine H. Parker on November 14, 2019. As a condition
of her bail, Ms. Rodriguez’s travel is limited to the Southern and Eastern Districts of New
York. However, with the consent of Pretrial Services Officer Keyana Pompey (with
whom A.U.S.A. Samuel Rothschild concurs), I write now seeking permission for Ms.
Rodriguez to visit family in Atlanta, GA from December 4, 2020 to December 7, 2020.
Because Ms. Rodriguez’s flight leaves from Newark Airport, the defense seeks
permission for Ms. Rodriguez to travel to the District of New Jersey as well.1

       Ms. Rodriguez has been informed that she must comply with all CDC safety
guidelines and comply with all state Covid-19 travel requirements as well, including
quarantine if it applies.

         Thank you.



                                                               Respectfully,

                                                               /s/ Matthew J. Kluger
                                                               Matthew J. Kluger, Esq.
                                                               Attorney for Angela Rodriguez



1
 Should the Court grant this request, Ms. Rodriguez will provide contact information and flight details to
Officer Pompey prior to travel.
      Case 1:20-cr-00039-ER Document 44
                                     43 Filed 11/23/20
                                              11/21/20 Page 2 of 2




cc:   PTSO Keyana Pompey
      AUSA Samuel P. Rothschild
